The plaintiff in error was convicted in the district court of Oklahoma county on a charge of robbery and was sentenced to serve a term of five years in the state penitentiary. The state has filed a motion to dismiss for the reason that the appeal was not filed within six months from the date of the rendering of the judgment. The judgment in this case was rendered on February 15, 1926. The petition in error was filed on Tuesday, August 17, 1926, more than six months from the date the judgment was rendered. Section 2808, Comp. St. 1921, in part reads: "* * * In felony cases the appeal must be taken within six months after the judgment is rendered. * * *"
The statute fixes the time for appeal and this court is without power to extend the terms of the *Page 187 
statute, and when, as in this case, the appeal is filed after the expiration of the six months' period, this court does not acquire jurisdiction, but must dismiss the appeal. Howey v. State,9 Okla. Cr. 453, 132 P. 499; Dunn v. State, 18 Okla. Cr. 493,196 P. 739; George v. State, 21 Okla. Cr. 240, 205 P. 942; Heath v. State, 22 Okla. Cr. 122, 210 P. 560; Criner v. State,37 Okla. Cr. 313, 258 P. 359; Easterwood v. State, 38 Okla. Cr. 72,259 P. 181.
The attempted appeal is dismissed and the cause remanded to the district court, with instructions to enforce the judgment.
DOYLE, P.J., and DAVENPORT, J., concur.